Citation Nr: 1418839	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  12-19 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for a low back disability, and if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to August 1973.

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In September 2012, the Veteran presented testimony in support of his claims at a hearing conducted via videoconferencing equipment by the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  After the September 2012 hearing, the Veteran submitted additional evidence in support of his claim, and this evidence was accompanied by a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  

The issue of entitlement to service connection for a low back disability on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2003 rating decision, the RO declined to reopen a previously denied claim for service connection for a back disability; the Veteran did not file an appeal and new and material evidence was not submitted within the appeal period; that decision is final. 

2.  Evidence received by VA since the last final denial raises a reasonable possibility of substantiating the Veteran's claim to establish service connection for a low back disability.  


CONCLUSION OF LAW

New and material evidence has been submitted, and the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The Veteran filed a claim for service connection for a low back disability in March 1984.  This claim was denied by the RO in a May 1984 rating decision, and the Veteran was notified of this determination and his appellate rights later that month.  Within the appeal period of the May 1984 rating decision, VA received private treatment records from Dr. Smith.  The RO readjudicated and denied the Veteran's claim in confirmed rating decisions dated in June 1984 and September 1984.  Although the Veteran was notified of these determinations and his appellate rights, he did not express disagreement or submit new and material evidence in support of his claim within the appellate period.  Accordingly, the decisions are final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

In March 2003, VA received from the Veteran a petition to reopen his previously-denied claim for service connection for a low back disability.  This claim was denied by the RO in a June 2003 rating decision because the evidence did not show that the back injury in service is related to his current back condition.  The RO determined that new and material evidence had not been submitted and declined to reopen the claim.  The Veteran was notified of this determination and his appellate rights later that month.  In October 2003, VA received from a United States Senator a copy of a July 2003 statement from the Veteran's spouse noting that the Veteran was injured in service, is currently in pain, and that no one wants to accept blame.  This statement, however, is not new and material evidence as it merely addresses previously established facts of in-service back complaints and current back problems.  The basis for the June 2003 denial was the lack of a nexus.  Thus, the provisions of 38 C.F.R. § 3.156(b) are not applicable.  See also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

Moreover, the Board notes that this statement cannot be accepted as a notice of disagreement with the June 2003 rating decision because it filed with the Senator's office, not the RO and was from the Veteran's wife, not the Veteran or an accredited representative.  38 C.F.R. §§ 20.201, 20.300 (2013).  Accordingly, the June 2003 decision is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§  20.302, 20.1103 (2013).  

The Veteran filed a request to reopen his previously denied claim in July 2008. Although the RO stated in the March 2009 rating decision that the Veteran's claim was reopened, the Board is not bound by the RO's determinations in this respect, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The evidence associated with the claims file since the June 2003 rating decision includes a September 2012 private evaluation report from Dr. Graf.  In his report, Dr. Graf diagnosed L4-5 and L5-S1 herniated nucleus pulposus and opined that there is a causal nexus to the Veteran's service related incident.  This evidence is new as it was not of record at the time of the prior final denial, and material as it addresses a previously unestablished fact, that is, a nexus to service.  

In light of above, the Board finds that new and material evidence has been received and the claim for service connection for a low back disability is reopened.  


ORDER

New and material evidence having been received by VA, the Veteran's previously-denied claim for service connection for a low back disability is reopened, and to this extent only, the appeal is granted.  


REMAND

After a review of the record, the Board concludes that additional development is necessary.  

The Veteran testified at the September 2012 hearing that he has been in receipt of disability benefits from the Social Security Administration (SSA) since 2008 due, in part, to his low back disabilities.  This SSA decision and the records on which this decision was based are not associated with the claims file.  Such should be requested on remand.

Further, although the September 2012 statement from Dr. Graf was deemed sufficient to reopen the Veteran's previously-denied claim, the opinion provided therein is conclusory in nature and is inadequate for the purpose of adjudicating the claim on the merits.  

Upon review of the record, the Board finds that an additional opinion is warranted in this case.

Accordingly, the case is REMANDED for the following actions:

1.  Request from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records, and the Veteran notified of such.  

2.  Thereafter, afford the Veteran a VA spine examination to determine the nature of his current low back disability and to obtain an opinion as to whether such is related to service.  The examiner must review the claims file in conjunction with the examination.  All necessary tests and studies should be accomplished.  After completion of instruction above, the VA examiner should address the following:

a)  Please provide the diagnosis for all low back disabilities present. 

b)  For each low back disability identified, the examiner should express an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that such had an onset in service or is otherwise etiologically related to his service, to include the back strains noted in 1971 and 1973 in his service treatment records and the Veteran's report of the experiencing several days of pain after helping to carry a 400 to 500 pound piece of equipment  The examiner should explain the reasons for the opinion provided.  

3.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claim for service connection for a low back disability.  If the benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


